Citation Nr: 1713699	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  04-06 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for kidney and urethra cancer to include as secondary to bladder cancer. 

2.  Entitlement to service connection for bladder cancer. 

3.  Entitlement to service connection for residuals of a stroke. 

4.  Entitlement to service connection for basal cell carcinoma (claimed as skin rashes, lesions, and knots on chest, neck, head, lower leg, ankles, knees, and hands). 

5. Entitlement to service connection for peripheral vascular disease/venous stasis (claimed as cellulitis, infection, joint swelling, irritation, and retention of fluid to the bilateral lower extremities).

6.  Entitlement to service connection for spondylosis of the lumbar spine (claimed as low back and degenerative joint disease of the back).




REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to June 1966.  He had service in Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA), which, in pertinent part, denied service connection for bladder cancer, hypertension, spondylosis of the lumbar spine, residuals of a stroke, basal cell carcinoma (claimed as skin rashes, lesions, and knots on chest, neck, head, lower leg, ankles, knees, and hands), and peripheral vascular disease/venous stasis (claimed as cellulitis, infection, joint swelling, irritation, and retention of fluid to the bilateral lower extremities).   The Board previously found these matters to be in appellate status.  

In August 2006, the Veteran testified at a hearing at the RO.  At that time, the Veteran indicated that his kidney and urethra cancer were secondary to his bladder cancer. 

In an August 2012 rating decision, service connection for ischemic heart disease was granted effective from March 16, 2011.  In September 2011, a notice of disagreement was received as to the assigned effective date.  In December 2015, the Board remanded this case, requesting that a statement of the case be sent as to that issue.

The Board's remand also remanded the issues of entitlement to service connection for kidney and urethra cancer, bladder cancer, residuals of a stroke, basal cell carcinoma (claimed as skin rashes, lesions, and knots on chest, neck, head, lower leg, ankles, knees, and hands), peripheral vascular disease/venous stasis (claimed as cellulitis, infection, joint swelling, irritation, and retention of fluid to the bilateral lower extremities), and spondylosis of the lumbar spine (claimed as low back and degenerative joint disease of the back).

In a September 2016 rating decision, entitlement to an earlier effective date of March 10, 2003, was granted for service connection for ischemic heart disease with an evaluation of 30 percent.  An evaluation of 100 percent was granted effective March 16, 2011.  The Veteran was also granted other additional benefits.


FINDING OF FACT

On March 29, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  On March 29, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal is requested.  The Veteran stated that he wanted to close the Board's review of actions in his case and close his file.  He attached a copy of a letter in which his representative told him that he was receiving a permanent and total rating from effective March 16, 2011.  Therefore, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

ORDER

The appeal as to the issues of entitlement to service connection for kidney and urethra cancer, bladder cancer, residuals of a stroke, basal cell carcinoma (claimed as skin rashes, lesions, and knots on chest, neck, head, lower leg, ankles, knees, and hands), peripheral vascular disease/venous stasis (claimed as cellulitis, infection, joint swelling, irritation, and retention of fluid to the bilateral lower extremities), and spondylosis of the lumbar spine (claimed as low back and degenerative joint disease of the back), is dismissed.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


